Citation Nr: 1310425	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-41 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for gastrointestinal disability, to include irritable bowel syndrome (IBS).

2.  Whether there was clear and unmistakable error (CUE) in the June 2003 rating decision that denied entitlement to service connection for stomach problems due to an undiagnosed illness.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 22, 1984 to December 19, 1984 and served on active duty from September 1990 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 (CUE and gastrointestinal disability) and January 2011 (TDIU) rating decisions of the Department of Veterans Affairs (VA) regional office in St. Paul, Minnesota (RO).  

The Veteran filed an initial claim for compensation benefits in June 2000 which included service connection for stomach problems due to undiagnosed illness.  The claim was adjudicated in a rating decision dated in June 2003 and denied.  Subsequent thereto, additional service treatment records that had existed and had not been associated with the claims file at the time of the June 2003 rating decision were received.  The provisions of 38 C.F.R. 3.156(c) required that the claim be reconsidered, without regard to finality of the June 2003 rating decision, as any award made based all or in part on the additional service treatment records is effective on the date entitlement arose or the date VA received the previously decided claim (i.e. June 2000) whichever is later.  38 C.F.R. 3.156(c)(3).  Hence, the March 2010 rating decision on appeal represents reconsideration of the original June 2000 claim for benefits for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and IBS.  During the pendency of the appeal, the matter was again considered in a January 2011 rating decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of the hearing is of record.

A May 2012 rating decision granted an increased rating of 40 percent for service-connected low back disability, effective February 1, 2012, and reduced the 10 percent rating for service-connected right ankle contusion to a noncompensable rating, effective April 9, 2012.  No appeal has been taken from those determinations, and, as such, they are not before the Board for appellate consideration.

For reasons discussed below, the issues of entitlement to service connection for a gastrointestinal disability, to include GERD and IBS, and for TDIU, are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDING OF FACT

The June 2003 rating decision that denied entitlement to service connection for stomach problems due to an undiagnosed illness is not final as additional service treatment records that had existed and had not been associated with the claims file at the time of the June 2003 rating decision were received subsequent thereto, which warranted reconsideration of the claim.


CONCLUSION OF LAW

A June 2003 rating decision that denied service connection for stomach problems due to an undiagnosed illness is not final, and may not be the subject of a claim of CUE.  38 U.S.C.A. §§ 1155, 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(c) (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  Specifically, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged; thus, no further factual development would be appropriate.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348   (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).  Additionally, the facts in this case are not in dispute, and the law in this matter is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As part of its present decision, the Board has reviewed the record in regard to whether the Veteran was afforded his due process rights at the October 2012 videoconference hearing pursuant to 38 C.F.R. § 3.103(c)(2), as recently explained by the Court in Bryant v. Shinseki, 23Vet. App. 488 (2012).  The transcript reveals that the Veterans Law Judge apprised the Veteran of the issues on appeal.  The transcript does not reflect that the Veterans Law Judge suggested the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  The Board finds that the Veteran has not been prejudiced in this regard.  As noted above, the evidence for consideration in a CUE case is the evidence already of record at the time of the decision at issue.  Moreover, the facts in this case are not in dispute, and the law is dispositive.  The Veteran has been represented throughout the appeal.  At the October 2012 hearing, the Veteran's representative demonstrated knowledge of the basis for the June 2003 RO denial, as well as the evidence which was and was not of record at the time of the denial, to include service treatment records which were later received by VA.

Analysis of the Claim

It has been contended by and on behalf of the Veteran, including at her October 2012 videoconference hearing, that the June 2003 rating decision that denied service connection for stomach problems due to an undiagnosed illness was CUE because the RO was incorrect to conclude that there was no service evidence of gastrointestinal disability.  It was also asserted at the October 2012 hearing that the June 2003 rating decision did not address the positive medical opinion provided by the VA examiner on April 9, 2003.  Additionally, it was asserted that there was failure to reconsider entitlement to stomach problems due to an undiagnosed illness when service treatment records were received within one year after the June 2003 rating decision.

A final decision may be reversed or amended where evidence establishes that clear and unmistakable error existed.  38 C.F.R. § 3.105(a).  

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  See 38 C.F.R. § 3.156(c).

The record reflects that additional service treatment records that had existed and had not been associated with the claims file at the time of the June 2003 rating decision were received of record subsequent to the June 2003 rating decision.  These records consisted of active duty and National Guard service treatment records from October 15, 1983 to January 22, 1996.  See September 27, 2010 supplemental statement of the case.  Pursuant to 38 C.F.R. § 3.156(c), receipt of such records after the June 2003 rating decision warranted reconsideration of the claim, without regard to finality of the June 2003 rating decision, as any award made based all or in part on the additional service treatment records is effective on the date entitlement arose or the date VA received the previously decided claim (i.e. June 2000) whichever is later.  38 C.F.R. 3.156(c)(3).  In the absence of finality of the June 2003 rating decision, there can be no valid claim of CUE thereof.  As such, the appeal as to whether there was clear and unmistakable error (CUE) in the June 2003 rating decision that denied entitlement to service connection for stomach problems due to an undiagnosed illness is rendered moot, and must be dismissed as a matter of law.


ORDER

As the June 2003 rating decision that denied service connection for stomach problems due to an undiagnosed illness is not final, and may not be the subject of a valid claim of CUE, the appeal is dismissed.


REMAND

The Board notes that although there are medical opinions for and against the claim for service connection for a gastrointestinal disability, the April 2003 VA opinion in favor of the claim and the February 2010 and January 2011 VA opinions against the claim do not provide adequate rationale upon which to base a decision.  It is unclear from the evidence exactly what current gastrointestinal disability, if any, is shown and whether it is causally related to service.  

With respect to the claim for entitlement to TDIU, there are VA opinions for and against the claim.  Although the January 2011 and April 2012 VA opinions against the claim provide a more complete rationale, the Board notes that the VA opinions against the claim are separate opinions on the Veteran's service-connected low back and psychiatric disabilities.  There is no recent opinion on file that discusses whether the Veteran's service-connected disabilities considered in combination preclude substantially gainful employment.  


Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for a gastrointestinal disability and/or for any service-connected disability since October 2012, which is the date of the most recent medical evidence of record.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  The Veteran must be afforded a VA examination to determine whether she has a gastrointestinal disability, to include GERD and IBS, that is related to her military service.  The following considerations will govern the opinion:

a. The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

b. After reviewing the evidence of record, examining the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion on whether it is at least as likely as not (50 percent or more probability) that any gastrointestinal disability found was incurred or aggravated by active duty or ACTUTRA.  The examiner's opinion will include a discussion of the positive and negative VA opinions provided in April 2003, February 2010 and January 2011.  RATIONALE MUST BE PROVIDED FOR THE OPINION PROFERRED.

c. The RO must notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

d. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

e. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

3.  The AMC/RO will also arrange for review of the claims files by an appropriate health care provider to determine whether the Veteran's service-connected disabilities, CONSIDERED IN COMBINATION, are severe enough to prevent her from gainful employment.  The following considerations will govern the opinion:

a. The claims folder, including a copy of this remand, and all records on Virtual VA must be made available to the reviewer, and the reviewer must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The reviewer must specify the dates encompassed by the Virtual VA records that were reviewed.  

b. After reviewing the claims files, the reviewer must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, CONSIDERED IN COMBINATION, are severe enough to prevent her from maintaining substantially gainful employment.  RATIONALE MUST BE PROVIDED FOR THE OPINION PROFFERED.

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion 
non-speculative and to obtain such evidence. 

e. If a current examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (2012) (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  After the above have been completed, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claims for entitlement to service connection for a gastrointestinal disability, to include GERD and IBS, and entitlement to a TDIU.  If either benefit sought on appeal remains denied, the Veteran and her representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


